DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-44 are objected to because of the following informalities:  Claim 1 recite the term “multi-level coded and modulated signal” is unclear because it is broad and is not clear how the levels are defined in relation to the coding and the modulation.  The term “decoding level” is unclear because it is undefined.  The unclarity of the term “decoding level” also propagates to the unclear relative term “lower decoding level” which is also not clear.  The claim 3 recite the term “post-processing samples” appears vague because it is not clear how the post-processing is defined and how it operates on the samples and also it is not clear if and how the unclear and undefined “samples” relate to the antecedent “multi-level coded and modulated signal” of claim 1. Further amendments and/or clarifications/explanation required.  Appropriate correction is required.

 35 USC § 112(f)
CLAIM INTERPRETATION
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claim 41, The limitations: “means for receiving”, “means for determining”, “means for storing”, “means for transmitting”, “means for successfully decoding”, and “means for attempting to decode” invoke claim interpretation under 35 U.S.C. 112(f).
Regarding Claim 42, The limitations: “means for encoding”, “means for transmitting”, “means for receiving” invoke claim interpretation under 35 U.S.C. 112(f).
Per review of specifications, receiver is element 610 and transmitter is element 620. Per Fig. 8, decoding component is element 835.  Per Fig. 9, memory is element 930.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-20, and 41-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi Tamagawa et al., (NPL/Paper on “An Efficient Hybrid ARQ System Using Multilevel Coded Modulation with Reduced Constellation Size”, Takashi Tamagawa and Hideki Ochiai, Department of Electrical Engineering, Yokohama National University, IEEE Communications Society subject matter experts for publication in the “IEEE GLOBECOM” 2008 proceedings).

Regarding Claim 1,	 Takashi Tamagawa discloses a method for wireless communications at a user equipment (UE), comprising: 
receiving, from a base station in a first time period and on a same set of channel resources, a multi-level coded and modulated signal (Takashi Tamagawa, section I, paragraph 2, “In general multilevel coding with multi-stage decoding (MLC/MSD)”, paragraph 4, in this paper/document a new retransmission scheme that combines the MLC/MSD with HARQ.  The MLC/MSD has a layered structure such that the lowest level is protected by a low rate channel coding, whereas the highest level is protected by a high rate channel coding” in conjunction with section II, paragraph 1, “without loss of generality, consider transmitting information through one-dimensional M-ary ASK signaling, extensions to M2-QAM are straight forward.  In this scenario of MLC,  each ASK constellation is composed of m = log2M binary channels and thus one ASK symbol is decomposed into m-level binary channels at the decoder,” the disclosed ASK symbol of the disclosed MLC/MSD scheme which is inherently transmitted on channel/symbol resources spanning a time/symbol period is a specific implementation of the broader multi-level coded and modulated signal in a first time period on a same set of channel resources) comprising at least a first codeblock group and a second codeblock group corresponding to the first codeblock group, the first codeblock group comprising a first plurality of codeblocks and the second codeblock group comprising a second plurality of codeblocks, each codeblock of the first plurality of codeblocks associated with a first decoding level of the multi-level coded and modulated transmission and each codeblock of the second plurality of codeblocks associated with a second decoding level of the multi-level coded transmission, (Takashi Tamagawa, section II, paragraph 1, “without loss of generality each ASK constellation is composed of m = log2M binary channels at the decoder,” paragraph 2, “first an information sequence q is partitioned into m block of binary sequences donated by q to the power I is encoded by the FEC with a coding rate Ri to form a code word x to the power I, section III, subsection A, “the baseline system of the proposed HARQ system, the receiver then decode the codeword of the lowest level.  If the codeword is successfully decoded the receiver iterates decoding for the higher levels until all the levels are successfully decoded”, whereby, the disclosed partitioned “information sequence q” is a specific implementation of the broader multi-level coded and modulated signal.  “codeword x to the power I which is generated via “m blocks of binary sequences denoted by q to the power I “each of which is “encoded by the FEC” for the ith level is a specific implementation of the broader “codeblock”, section V, paragraph 1,” “for a given symbol length n of each packet MLC/MSD that carries m distinct binary codewords of length n”, section V, subsection B, paragraph 1,” we retransmit the packets until the entire information is received without an error”, the disclosed “packets” comprising “each packet” which further comprises codewords/codeblocks “for each level x to the power I, is a specific implementation of the broader first and second codeblock groups comprising first and second pluralities of codeblocks) wherein the first decoding level is lower than the second decoding level, and the first decoding level is to be decoded prior to decoding of the second decoding level; (Takashi Tamagawa, section 1, paragraph 2, “in general multilevel coding with multi-stage decoding (MLC/MSD),“paragraph 4, in this paper/document a new retransmission scheme that combines MLC/MSD with HARQ.  The MLC/MSD has a layered structure such that the lowest level is protected by a low rate channel coding, whereas the highest level is protected by a high rate channel coding”, section III, subsection A, “the base line system of the proposed HARQ system, the receiver then decode the codeword, the receiver iterates decoding for the higher levels until all the levels are successfully decoded”, the disclosed “lowest level” / “highest level” protected by a “low rate channel coding” / “high rate channel coding” is a specific implementation of the broader “first decoding level” which is “lower than” the “second decoding level” respectively)
determining that a decoding procedure associated with the first codeblock group is unsuccessful; (Takashi Tamagawa, section III, subsection A, “the baseline system of the proposed HARQ system, the receiver then, if the unrecoverable error is detected at the level i, i.e. the received codeword estimate is erroneous, the receiver requests the sender to retransmit”, the disclosed detected unrecoverable error “at the level I” for the first codeblock which is inherently in the first codeblock group, (referring to section V, paragraph for details) is a specific implementation of the broader determined unsuccessful decoding procedure of claim 1), (section III, subsection A, paragraph 1, the base line system, the receiver then calculates the log likelihood ratio (LLR) of the lowest level, the receiver iterates the calculation of the LLR,” the disclosed calculated “LLR” of the “lowest level” is a specific implementation of the broader stored “post processing samples” of claim 1)
storing post processing samples for the multi-level coded and modulated signal; (Takashi Tamagawa, section III, subsection A, paragraph 1, the base line system, the receiver then calculates the log likelihood ratio (LLR) of the lowest level, the receiver iterates the calculation of the LLR,” the disclosed calculated “LLR” of the “lowest level” is a specific implementation of the broader stored “post processing samples” of claim 1)
 transmitting, to the base station, a feedback message comprising an indication that the decoding procedure was unsuccessful for the first codeblock group and the second codeblock group; (Takashi Tamagawa, section III, subsection A, “the baseline system of the proposed HARQ system, the receiver, then, if the unrecoverable error is detected at the level i, i.e., the received codeword estimate is erroneous, the receiver requests the sender to retransmit, this retransmission process is repeated until the final decoder at the level i = m-1 decodes correctly”, section V, paragraph 1, “for a given symbol length n of each packet MLC/MSD that carries m distinct binary codewords of length n”, section V, subsection B, paragraph 1, retransmit the packets until the entire information is received without an error”, the disclosed request “to retransmit” for each level I based on detecting a decoding error (and for all the packets/codeblock groups) is a specific implementation of the broader “indication that the decoding procedure was unsuccessful)
receiving, from the base station in a second one or more time periods and in response to the transmitted feedback message, one or more retransmissions of the first codeblock group; (Takashi Tamagawa, section III, subsection A, “the baseline system of the proposed HARQ system, the receiver then, decode the codeword of the lowest level.  If the codeword is successfully decoded, the receiver iterates decoding for the higher levels until all the levels are successfully decoded, if the unrecoverable error is detected at the level I, i.e. the received codeword estimate x to the power I is erroneous, the receiver requests the sender to retransmit x to the power i.  This retransmission process is repeated until the final decoder at the level I = m-1 decodes correctly”, section V, paragraph 1, “for a given symbol length n of each packet, MLC/MSD that carries m distinct binary codewords of length n”, section V, subsection B, paragraph 1, “retransmit the packets until the entire information is received without an error”, retransmissions of the packets which include the packet/first codeblock group is disclosed)
successfully decoding the first codeblock group based at least in part on the first codeblock group from the first time period and the one or more retransmissions of the first codeblock group from the second one or more time periods; and (Takashi Tamagawa, section III, subsection A, “the baseline system of the proposed HARQ system, the receiver then decodes the codeword of the lowest level.  If the codeword is successfully decoded, the receiver iterates, decoding for the higher levels until all the levels are successfully decoded, if the unrecoverable error is detected at the level i, i.e. the received codeword estimate x to the power (i) is erroneous, the receiver requests the sender to retransmit x to the power (i), this retransmission process is repeated until the final decoder at the level I = m-1 decodes correctly.”, section V, subsection B, paragraph 1, retransmit the packets until the entire information is received without an error.”, successfully decoding each first codeblock and consequently each of the packets/first codeblock group is disclosed)
attempting to decode the second codeblock group from the first time period using the stored post processing samples and based at least in part on the successful decoding of the corresponding first codeblock group.  (Takashi Tamagawa, section III, subsection A, “the baseline system of the proposed HARQ system, the receiver then calculates the log likelihood ratio (LLR) of the lowest level and decode the codeword of the lowest level.  If the codeword is successfully decoded, the receiver iterates the calculation of the LLR and decoding for the higher levels until all the levels are successfully decoded, if the unrecoverable error is detected at the level I, i.e. the received codeword estimate x to the power I is erroneous, the receiver requests the sender to retransmit x to the power (i), this retransmission process is repeated until the final decoder at the level i = m-1 decodes correctly”, section V, paragraph 1, “for a given symbol length n of each packet MLC/MSD that carries m distinct binary codewords of length n”, section V, subsection B, paragraph 1, “retransmit the packets until the entire information is received without an error”, further decoding the second codeword/codeblock using the LLR/post processing samples for each codeword/codeblock within each (second) codeblock group within each packet is disclosed)

Regarding Claim 2,	 Takashi Tamagawa discloses the method of claim 1, further comprising: 
receiving, from the base station in at least one of the second one or more time periods, a transmission of a new set of codeblocks for the second codeblock group. (Takashi Tamagawa, the additional features of the claim relate to the transmission of further codewords/codeblock which are typically performed by any UE in the art and which the person skilled in the art would select as common design options for the method)
  
Regarding Claim 3,	 Takashi Tamagawa discloses the method of claim 1, wherein attempting to decode the second codeblock group using the stored post processing samples further comprises:  (Takashi Tamagawa, section III subsection A, paragraph 1)
 regenerating a corresponding redundancy version for the first plurality of codeblocks from the first code block group and associated with the first decoding level from the first transmission period; (Takashi Tamagawa, section paragraph 2, section III subsection A)
determining partitioning information based at least in part on the successful decoding the first codeblock group and the regenerated redundancy version; and (Takashi Tamagawa, section III subsection A, and section V paragraph 1)
 attempting to decode the second codeblock group from the first time period based at least in part on the partitioning information.  (Takashi Tamagawa, the disclosed code combining in Document Takashi Tamagawa, section III, subsection A, paragraph 2, specially, the ith decoder computes the LLR of the received codeword using the sum product algorithm, it computes the LLR and updates the LLR by combining with previous LLR, this code combining is a simple sum of the LLRs, equation 2 is a specific implementation of partitioning employing redundancy using generation of the claim)

Regarding Claim 4,	 Takashi Tamagawa discloses the method of claim 3, further comprising: 
transmitting, to the base station in response to successfully decoding the first codeblock group based at least in part on the one or more retransmissions of the first codeblock group, a second feedback message comprising an indication that the decoding procedure was successful for the first codeblock group.  (Takashi Tamagawa, section 3, subsection A, paragraphs 1 and 2, the additional features of the claim which relate to indicating a successful/not successful procedure for the first/second codebook group are inherent in the “Baseline HARQ System” and “retransmission process which involves NACK and inherently “ACK” messages sent by the UE)

Regarding Claim 5,	 Takashi Tamagawa discloses the method of claim 3, further comprising: 
transmitting, to the base station, a second feedback message comprising an indication that the decoding procedure was unsuccessful for the second codeblock group transmitted in the first time period.  (Takashi Tamagawa, section 3, subsection A, paragraphs 1 and 2, the additional features of the claim which relate to indicating a successful/not successful procedure for the first/second codebook group are inherent in the “Baseline HARQ System” and “retransmission process which involves NACK and inherently “ACK” messages sent by the UE)

Regarding Claim 6,	 Takashi Tamagawa discloses the method of claim 5, further comprising: 
receiving, from the base station in a third time period, a transmission of a new set of data for the first codeblock group; (Takashi Tamagawa, section III subsection A, section V paragraph 1)
receiving, from the base station in the third time period, a retransmission of the second codeblock group; and (Takashi Tamagawa, section III subsection A, section V paragraph 1)

attempting to decode the retransmission of the second codeblock group based 7 at least in part on the successful decoding of the new data for the first codeblock group and based on log likelihood ratios (LLRs) combining for the first transmission of the second codeblock group and the retransmission of the second codeblock group. (Takashi Tamagawa, section III, subsection A, paragraph 2, especially in the decoder computes the LLR of the received codeword, using the sum product algorithm, it computes the LLR and updates the LLR by combining with previous LLR, this code combining is a simple sum of the LLRs, equation 2)
  
Regarding Claim 7,	 Takashi Tamagawa discloses the method of claim 6, further comprising: 
transmitting, to the base station, a third feedback message comprising an indication that the decoding procedure was successful for the first codeblock group from the third time period; and (Takashi Tamagawa, section III subsection A, and section V paragraph 1)
transmitting, to the base station, a fourth feedback message comprising an indication that the decoding procedure was successful for the second codeblock group from the first time period based at least in part on the stored post processing samples and log likelihood ratios (LLRs) combining of the second codeblock group transmitted in the first time period and the retransmission of the second codeblock group in the third time period.  (Takashi Tamagawa, section III, subsection A, paragraph 2, especially in the decoder computes the LLR of the received codeword, using the sum product algorithm, it computes the LLR and updates the LLR by combining with previous LLR, this code combining is a simple sum of the LLRs, equation 2)

Regarding Claim 8,	 Takashi Tamagawa discloses the method of claim 1, wherein transmitting the feedback message further comprises: 
transmitting a negative acknowledgement message for the first codeblock group and the second codeblock group. (Takashi Tamagawa, section 3, subsection A, paragraphs 1 and 2, the additional features of the claim which relate to indicating a successful/not successful procedure for the first/second codebook group are inherent in the “Baseline HARQ System” and “retransmission process which involves NACK and inherently “ACK” messages sent by the UE)
 
Regarding Claim 9,	 Takashi Tamagawa discloses the method of claim 1, wherein the first decoding level has shorter or same length codeblocks compared to the second decoding level. (Takashi Tamagawa, section V, paragraph 1, “For a given symbol length n of each packet, MLC/MSD that carries m distinct binary codewords of length n”, the additional features of the claim which relate to the first and second decoding level having a same length codeblocks (second alternative) in the wording of the claim or same length codeblocks is disclosed by document Takashi Tamagawa) 

Regarding Claim 10,	 Takashi Tamagawa discloses the method of claim 1, wherein the first decoding level has longer codeblocks than the second decoding level.  (Takashi Tamagawa, section II, paragraph 2, first an information sequence q is partitioned, for simplicity match the length of each codeword i.e. not precluding partitioning with different lengths whenever simplicity of presentation is not required.  The additional features of the claim which relate to the first and second decoding level having codeblocks of different (longer) length, also first alternative in the wording shorter or length codeblocks is a typical design option)

Regarding Claim 11,	 Takashi Tamagawa discloses the method of claim 1, further comprising: 
transmitting, to the base station, an indication of a capability of the UE to support hierarchical acknowledgment feedback and a number of hybrid automatic repeat request processes across a plurality of decoding levels, wherein receiving the retransmission of the first codeblock group transmitted with a new data transmission for the corresponding second code block group is based at least in part on the transmitted indication. (Takashi Tamagawa, the additional features of the claim which relate to enabling the HARQ scheme via UE capability indications consist of typical design options which the person skilled in the art would implement to enable any HARQ scheme including the scheme of document Takashi Tamagawa, Ye, paragraphs [0134], and [0276])
  
Regarding Claim 12,	 Takashi Tamagawa discloses a method for wireless communications at a base station, comprising: 
encoding, according to a multi-level coding and modulation procedure, at least a first codeblock group comprising a first plurality of codeblocks and a second codeblock group corresponding to the first codeblock group and comprising a second plurality of codeblocks (Takashi Tamagawa, section II paragraph 1) each codeblock of the first plurality of codeblocks associated with a first decoding level of the multi-level coding and modulation procedure, and each codeblock of the second plurality of codeblocks associated with a second decoding level of the multi-level coding and modulation procedure (Takashi Tamagawa, section III subsection 1, section V paragraph 1), the first decoding level lower than the second decoding level, and the first decoding level to be decoded prior to decoding of the second decoding level; (Takashi Tamagawa, section I paragraph 2 and section III subsection A)
transmitting, to a user equipment (UE) in a first time period and on a same set of channel resources, a multi-level coded and modulated signal comprising the encoded first codeblock group and the encoded second codeblock group; (Takashi Tamagawa, Section III, subsection A, section V, paragraph 1)
receiving, from the UE, a feedback message comprising an indication that a decoding procedure was unsuccessful for the first codeblock group and the second codeblock group; (Takashi Tamagawa, section III, subsection A, section V, paragraph 1)
encoding, according to the multi-level coding and modulation procedure, a retransmission of the first codeblock group and a new set of codeblocks for the corresponding second codeblock group associated with the second decoding level; and (Takashi Tamagawa, section 1, paragraph 2, section III subsection A)
 transmitting, to the UE in a second time period in response to receiving the feedback message, the retransmission of the first codeblock group and the new set of codeblocks for the second codeblock group. (Takashi Tamagawa, Section III, subsection A, section V, paragraph 1)
 
Regarding Claim 13,	 Takashi Tamagawa discloses the method of claim 12, further comprising: 
receiving, from the UE, a second feedback message comprising an indication that the decoding procedure was unsuccessful for the second codeblock group from the first time period and was successful for the first codeblock group from the first time period after retransmission; and (Takashi Tamagawa, section III, subsection A, and section V, paragraph 1)
receiving, from the UE, a third feedback message comprising an indication that the decoding procedure was successful for the new set of codeblocks for the second codeblock group.  (Takashi Tamagawa, section 3, subsection A, paragraphs 1 and 2, the additional features of the claim which relate to indicating a successful/not successful procedure for the first/second codebook group are inherent in the “Baseline HARQ System” and “retransmission process which involves NACK and inherently “ACK” messages sent by the UE)

Regarding Claim 14,	 Takashi Tamagawa discloses the method of claim 13, further comprising: 
transmitting, to the UE in a third time period, a transmission of a new set of 3 codeblocks for the first codeblock group associated with the first decoding level; and  (Takashi Tamagawa, section I, paragraph 2, section III subsection A)
 transmitting, to the UE in the third time period, a retransmission of the second codeblock group from the first time period.  (Takashi Tamagawa, section III, subsection A, paragraph 2, especially in the decoder computes the LLR of the received codeword, using the sum product algorithm, it computes the LLR and updates the LLR by combining with previous LLR, this code combining is a simple sum of the LLRs, equation 2)

Regarding Claim 15,	 Takashi Tamagawa discloses the method of claim 14, further comprising: 
receiving, from the UE, a fourth feedback message comprising an indication that the decoding procedure was successful for the second codeblock group from the first time period and for the new set of blocks for the first codeblock group from the third time period.  (Takashi Tamagawa, section III, subsection A, paragraph 2, especially in the decoder computes the LLR of the received codeword, using the sum product algorithm, it computes the LLR and updates the LLR by combining with previous LLR, this code combining is a simple sum of the LLRs, equation 2)

Regarding Claim 16,	 Takashi Tamagawa discloses the method of claim 12, wherein receiving the feedback message further comprises: 
receiving a negative acknowledgement message for the first codeblock group and the second codeblock group. (Takashi Tamagawa, section 3, subsection A, paragraphs 1 and 2, the additional features of the claim which relate to indicating a successful/not successful procedure for the first/second codebook group are inherent in the “Baseline HARQ System” and “retransmission process which involves NACK and inherently “ACK” messages sent by the UE)
 
Regarding Claim 17,	 Takashi Tamagawa discloses the method of claim 12, wherein the first decoding level has shorter or same length codeblocks compared to the second decoding level.  (Takashi Tamagawa, section V, paragraph 1, “For a given symbol length n of each packet, MLC/MSD that carries m distinct binary codewords of length n”, the additional features of the claim which relate to the first and second decoding level having a same length codeblocks (second alternative) in the wording of the claim or same length codeblocks is disclosed by document Takashi Tamagawa) 

Regarding Claim 18,	 Takashi Tamagawa discloses the method of claim 12, wherein the first decoding level has longer codeblocks than the second decoding level.  (Takashi Tamagawa, section II, paragraph 2, first an information sequence q is partitioned, for simplicity match the length of each codeword i.e. not precluding partitioning with different lengths whenever simplicity of presentation is not required.  The additional features of the claim which relate to the first and second decoding level having codeblocks of different (longer) length, also first alternative in the wording shorter or length codeblocks is a typical design option)

Regarding Claim 19,	 Takashi Tamagawa discloses the method of claim 12, further comprising: 
receiving, from the UE, an indication of a capability of the UE to support hierarchical acknowledgment feedback and a number of hybrid automatic repeat request processes across a plurality of decoding levels, wherein transmitting the retransmission of the first codeblock group transmitted with a new set of codeblocks for the corresponding second code block group is based at least in part on the transmitted indication.  (Takashi Tamagawa, the additional features of the claim which relate to enabling the HARQ scheme via UE capability indications consist of typical design options which the person skilled in the art would implement to enable any HARQ scheme including the scheme of document Takashi Tamagawa, Ye, paragraphs [0134], and [0276])

Regarding Claim 20,	 Takashi Tamagawa discloses the method of claim 19, further comprising: 
receiving, from the UE, an indication of a capability of the UE to support a maximum number of hierarchical hybrid automatic repeat request buffers associated with the number of hybrid automatic repeat request processes.  (Takashi Tamagawa, the additional features of the claim which relate to enabling the HARQ scheme via UE capability indications consist of typical design options which the person skilled in the art would implement to enable any HARQ scheme including the scheme of document Takashi Tamagawa, Ye, paragraphs [0134], and [0276])

Regarding Claim 41,	 Takashi Tamagawa discloses an apparatus for wireless communications at a user equipment (UE), comprising: (Note: Same explanation applies for this claim as that for claim 1 being similar information)

means for receiving, from a base station in a first time period and on a same set of channel resources, a multi-level coded and modulated signal (Takashi Tamagawa, section I, paragraph 2, “In general multilevel coding with multi-stage decoding (MLC/MSD)”, paragraph 4, in this paper/document a new retransmission scheme that combines the MLC/MSD with HARQ.  The MLC/MSD has a layered structure such that the lowest level is protected by a low rate channel coding, whereas the highest level is protected by a high rate channel coding” in conjunction with section II, paragraph 1, “without loss of generality, consider transmitting information through one-dimensional M-ary ASK signaling, extensions to M2-QAM are straight forward.  In this scenario of MLC,  each ASK constellation is composed of m = log2M binary channels and thus one ASK symbol is decomposed into m-level binary channels at the decoder,” the disclosed ASK symbol of the disclosed MLC/MSD scheme which is inherently transmitted on channel/symbol resources spanning a time/symbol period is a specific implementation of the broader multi-level coded and modulated signal in a first time period on a same set of channel resources) comprising at least a first codeblock group and a second codeblock group corresponding to the first codeblock group, the first codeblock group comprising a first plurality of codeblocks and the second codeblock group comprising a second plurality of codeblocks (Takashi Tamagawa, section II paragraph 1), each codeblock of the first plurality of codeblocks associated with a first decoding level of the multi-level coded and modulated transmission and each codeblock of the second plurality of codeblocks associated with a second decoding level of the multi-level coded transmission (Takashi Tamagawa, section II paragraph 1, section III subsection 1, and section V paragraph 1), wherein the first decoding level is lower than the second decoding level, and the first decoding level is to be decoded prior to decoding of the second decoding level; (Takashi Tamagawa, section I, paragraph 2, and section III subsection A)
means for determining that a decoding procedure associated with the first codeblock group is unsuccessful; (Takashi Tamagawa, section III, subsection A, and section V, paragraph 1)
means for storing post processing samples for the multi-level coded and 16 modulated signal; (Takashi Tamagawa, section III, subsection A, paragraph 1)
means for transmitting, to the base station, a feedback message comprising an indication that the decoding procedure was unsuccessful for the first codeblock group and the second codeblock group; (Takashi Tamagawa, section III, subsection A, and section V, paragraph 1)
means for receiving, from the base station in a second one or more time periods and in response to the transmitted feedback message, one or more retransmissions of the first codeblock group; (Takashi Tamagawa, section III, subsection A, section V, paragraph 1)
means for successfully decoding the first codeblock group based at least in part on the first codeblock group from the first time period and the one or more retransmissions of the first codeblock group from the second one or more time periods; and (Takashi Tamagawa, section III, subsection A, and section V, paragraph 1)
means for attempting to decode the second codeblock group from the first time period using the stored post processing samples and based at least in part on the successful decoding of the corresponding first codeblock group.  (Takashi Tamagawa, section III, subsection A and section V, paragraph 1)

Regarding Claim 42,	 Takashi Tamagawa discloses an apparatus for wireless communications at a base station, comprising: (Note: Same explanation applies for this claim as that for claim 1 being similar information)
means for encoding, according to a multi-level coding and modulation procedure, at least a first codeblock group comprising a first plurality of codeblocks and a second codeblock group corresponding to the first codeblock group and comprising a second plurality of codeblocks (Takashi Tamagawa, section II paragraph 1), each codeblock of the first plurality of codeblocks associated with a first decoding level of the multi-level coding and modulation procedure, and each codeblock of the second plurality of codeblocks associated with a second decoding level of the multi- level coding and modulation procedure (Takashi Tamagawa, section III subsection 1, section V paragraph 1), the first decoding level lower than the second decoding level, and the first decoding level to be decoded prior to decoding of the second decoding level; (Takashi Tamagawa, section I paragraph 2, section III subsection A)
means for transmitting, to a user equipment (UE) in a first time period and on a same set of channel resources, a multi-level coded and modulated signal comprising the encoded first codeblock group and the encoded second codeblock group; (Takashi Tamagawa, section III, subsection A, and section V, paragraph 1)
means for receiving, from the UE, a feedback message comprising an indication that a decoding procedure was unsuccessful for the first codeblock group and the 17 second codeblock group; (Takashi Tamagawa, section III, subsection A, section V, paragraph 1)
means for encoding, according to the multi-level coding and modulation procedure, a retransmission of the first codeblock group and a new set of codeblocks for the corresponding second codeblock group associated with the second decoding level; and (Takashi Tamagawa, section 1, paragraph 2, section III subsection A)
means for transmitting, to the UE in a second time period in response to receiving the feedback message, the retransmission of the first codeblock group and the new set of codeblocks for the second codeblock group.  (Takashi Tamagawa, section III, subsection A, and section V, paragraph 1)

Regarding Claim 43,	 Takashi Tamagawa discloses a non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE), the code comprising instructions executable by a processor to: (Takashi Tamagawa, non-transitory computer-readable medium, and instructions executable by a processor is a common knowledge in the art), (Note: Same explanation applies for this claim as that for claim 1 being similar information)
receive, from a base station in a first time period and on a same set of channel resources, a multi-level coded and modulated signal comprising at least a first codeblock group and a second codeblock group corresponding to the first codeblock group, the first codeblock group comprising a first plurality of codeblocks and the second codeblock group comprising a second plurality of codeblocks (Takashi Tamagawa, section II, paragraph 1), each codeblock of the first plurality of codeblocks associated with a first decoding level of the multi-level coded and modulated transmission and each codeblock of the second plurality of codeblocks associated with a second decoding level of the multi-level coded transmission (Takashi Tamagawa, section II subsection 1, section V paragraph 1), wherein the first decoding level is lower than the second decoding level, and the first decoding level is to be decoded prior to decoding of the second decoding level; (Takashi Tamagawa, section I, paragraph 2, section III subsection A)
determine that a decoding procedure associated with the first codeblock group is unsuccessful; (Takashi Tamagawa, section III, subsection a, section V, paragraph 1)
store post processing samples for the multi-level coded and modulated signal; (Takashi Tamagawa, section III, subsection A, paragraph 1)
 transmit, to the base station, a feedback message comprising an indication that the decoding procedure was unsuccessful for the first codeblock group and the second codeblock group; (Takashi Tamagawa, section III, subsection A, and section V, paragraph 1)
receive, from the base station in a second one or more time periods and in response to the transmitted feedback message, one or more retransmissions of the first codeblock group; (Takashi Tamagawa, section III, subsection A, section V, paragraph 1)
successfully decode the first codeblock group based at least in part on the first codeblock group from the first time period and the one or more retransmissions of the first codeblock group from the second one or more time periods; and (Takashi Tamagawa, section III subsection A, and section V, paragraph 1)
attempt to decode the second codeblock group from the first time period using the stored post processing samples and based at least in part on the successful decoding of the corresponding first codeblock group.  (Takashi Tamagawa, section III, subsection A and section V paragraph 1)

Regarding Claim 44,	 Takashi Tamagawa discloses a non-transitory computer-readable medium storing code for wireless communications at a base station, the code comprising instructions executable by a processor to: (Takashi Tamagawa, non-transitory computer-readable medium, and instructions executable by a processor is a common knowledge in the art), (Note: Same explanation applies for this claim as that for claim 1 being similar information)
encode, according to a multi-level coding and modulation procedure, at least a first codeblock group comprising a first plurality of codeblocks and a second codeblock group corresponding to the first codeblock group and comprising a second plurality of codeblocks (Takashi Tamagawa, section II paragraph 1), each codeblock of the first plurality of codeblocks associated with a first decoding level of the multi-level coding and modulation procedure, and each codeblock of the second plurality of codeblocks associated with a second decoding level of the multi-level coding and modulation procedure (Takashi Tamagawa, section III subsection 1, and section V paragraph 1), the first decoding level lower than the second decoding level, and the first decoding level to be decoded prior to decoding of the second decoding level; (Takashi Tamagawa, section I, paragraph 2, section III subsection A)
transmit, to a user equipment (UE) in a first time period and on a same set of channel resources, a multi-level coded and modulated signal comprising the encoded first codeblock group and the encoded second codeblock group; (Takashi Tamagawa, section III subsection A and section V paragraph 1)
receive, from the UE, a feedback message comprising an indication that a decoding procedure was unsuccessful for the first codeblock group and the second codeblock group; (Takashi Tamagawa, section III subsection A and section V, paragraph 1)
encode, according to the multi-level coding and modulation procedure, a retransmission of the first codeblock group and a new set of codeblocks for the corresponding second codeblock group associated with the second decoding level; and (Takashi Tamagawa, section 1 paragraph 2, and section III subsection A)
 transmit, to the UE in a second time period in response to receiving the feedback message, the retransmission of the first codeblock group and the new set of 24 codeblocks for the second codeblock group.  (Takashi Tamagawa, section III, subsection A and section V paragraph 1)

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al., (International Publication Number: WO 2018/144560 A1), in view of Takashi Tamagawa et al., (NPL/Paper on “An Efficient Hybrid ARQ System Using Multilevel Coded Modulation with Reduced Constellation Size”, Takashi Tamagawa and Hideki Ochiai, Department of Electrical Engineering, Yokohama National University, IEEE Communications Society subject matter experts for publication in the “IEEE GLOBECOM” 2008 proceedings).

Regarding Claim 21,	 Ye discloses an apparatus for wireless communications at a user equipment (UE), comprising: (Ye, Fig. 1A, paragraph [0038] WTRU/UE 102), (Note: Same explanation applies for this claim as that for claim 1 being similar information)
 a processor, (Ye, Fig. 1B, [0051]-[0052] processor 118)
memory coupled with the processor; and (Ye, Fig. 1B, [0051]-[0052], and [0056] non removable memory 130, removable memory 132)
instructions stored in the memory and executable by the processor to cause the apparatus to: (Ye, Fig. 1B, [0051]-[0052], and [0056] non removable memory 130, removable memory 132)
Ye does not explicitly disclose following:
receive, from a base station in a first time period and on a same set of channel resources, a multi-level coded and modulated signal  comprising at least a first codeblock group and a second codeblock group corresponding to the first codeblock group, the first codeblock group comprising a first plurality of codeblocks and the second codeblock group comprising a second plurality of codeblocks, each codeblock of the first plurality of codeblocks associated with a first decoding level of the multi- level coded and modulated transmission and each codeblock of the second plurality of codeblocks associated with a second decoding level of the multi-level coded transmission, wherein the first decoding level is lower than the second decoding level, and the first decoding level is to be decoded prior to decoding of the second decoding level; 
determine that a decoding procedure associated with the first codeblock group is unsuccessful; 
store post processing samples for the multi-level coded and modulated signal; 
 transmit, to the base station, a feedback message comprising an indication that the decoding procedure was unsuccessful for the first codeblock group and the second codeblock group; 
receive, from the base station in a second one or more time periods and in response to the transmitted feedback message, one or more retransmissions of the first codeblock group; 
successfully decode the first codeblock group based at least in part on the first codeblock group from the first time period and the one or more retransmissions of the first codeblock group from the second one or more time periods; and 
attempt to decode the second codeblock group from the first time period using the stored post processing samples and based at least in part on the 34 successful decoding of the corresponding first codeblock group. 
 	However, Takashi Tamagawa disclose following:
receive, from a base station in a first time period and on a same set of channel resources, a multi-level coded and modulated signal (Takashi Tamagawa, section I, paragraph 2, “In general multilevel coding with multi-stage decoding (MLC/MSD)”, paragraph 4, in this paper/document a new retransmission scheme that combines the MLC/MSD with HARQ.  The MLC/MSD has a layered structure such that the lowest level is protected by a low rate channel coding, whereas the highest level is protected by a high rate channel coding” in conjunction with section II, paragraph 1, “without loss of generality, consider transmitting information through one-dimensional M-ary ASK signaling, extensions to M2-QAM are straight forward.  In this scenario of MLC,  each ASK constellation is composed of m = log2M binary channels and thus one ASK symbol is decomposed into m-level binary channels at the decoder,” the disclosed ASK symbol of the disclosed MLC/MSD scheme which is inherently transmitted on channel/symbol resources spanning a time/symbol period is a specific implementation of the broader multi-level coded and modulated signal in a first time period on a same set of channel resources) comprising at least a first codeblock group and a second codeblock group corresponding to the first codeblock group, the first codeblock group comprising a first plurality of codeblocks and the second codeblock group comprising a second plurality of codeblocks (Takashi Tamagawa, section II paragraph 1), each codeblock of the first plurality of codeblocks associated with a first decoding level of the multi- level coded and modulated transmission and each codeblock of the second plurality of codeblocks associated with a second decoding level of the multi-level coded transmission (Takashi Tamagawa, section II paragraph 1), wherein the first decoding level is lower than the second decoding level, and the first decoding level is to be decoded prior to decoding of the second decoding level; (Takashi Tamagawa, section I paragraph 2)
determine that a decoding procedure associated with the first codeblock group is unsuccessful; (Takashi Tamagawa, section III, subsection A, section V paragraph1)
store post processing samples for the multi-level coded and modulated signal; (Takashi Tamagawa, section III, subsection A, paragraph 1)
 transmit, to the base station, a feedback message comprising an indication that the decoding procedure was unsuccessful for the first codeblock group and the second codeblock group; (Takashi Tamagawa, section III, subsection A, section V paragraph 1)
receive, from the base station in a second one or more time periods and in response to the transmitted feedback message, one or more retransmissions of the first codeblock group; (Takashi Tamagawa, section III subsection A, section V paragraph 1)
successfully decode the first codeblock group based at least in part on the first codeblock group from the first time period and the one or more retransmissions of the first codeblock group from the second one or more time periods; and (Takashi Tamagawa, section III subsection A)
attempt to decode the second codeblock group from the first time period using the stored post processing samples and based at least in part on the 34 successful decoding of the corresponding first codeblock group. (Takashi Tamagawa, section III subsection A and section V paragraph 1)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Ye before the effective filing date of the claimed invention with that of Takashi Tamagawa so that receive, from a base station in a first time period and on a same set of channel resources, a multi-level coded and modulated signal  comprising at least a first codeblock group and a second codeblock group corresponding to the first codeblock group, the first codeblock group comprising a first plurality of codeblocks and the second codeblock group comprising a second plurality of codeblocks, each codeblock of the first plurality of codeblocks associated with a first decoding level of the multi- level coded and modulated transmission and each codeblock of the second plurality of codeblocks associated with a second decoding level of the multi-level coded transmission, wherein the first decoding level is lower than the second decoding level, and the first decoding level is to be decoded prior to decoding of the second decoding level; determine that a decoding procedure associated with the first codeblock group is unsuccessful; store post processing samples for the multi-level coded and modulated signal; transmit, to the base station, a feedback message comprising an indication that the decoding procedure was unsuccessful for the first codeblock group and the second codeblock group; receive, from the base station in a second one or more time periods and in response to the transmitted feedback message, one or more retransmissions of the first codeblock group; 
successfully decode the first codeblock group based at least in part on the first codeblock group from the first time period and the one or more retransmissions of the first codeblock group from the second one or more time periods; and attempt to decode the second codeblock group from the first time period using the stored post processing samples and based at least in part on the 34 successful decoding of the corresponding first codeblock group. The motivation to combine the teachings of Takashi Tamagawa would achieve highly reliable communications.  The retransmission is performed based on each level of multilevel signaling with reduced constellation size.  The major advantage of the approach is retransmission is efficient, offers flexibility in retransmission pattern, and the receiver complexity is low. (Takashi Tamagawa, Abstract)
 
Regarding Claim 22,	 The combination of Ye and Takashi Tamagawa disclose the apparatus of claim 21, wherein the instructions are further executable by the processor to cause the apparatus to: (Ye, the instructions executable by the processor is common knowledge in the art)
receive, from the base station in at least one of the second one or more time periods, a transmission of a new set of codeblocks for the second codeblock group.  (Takashi Tamagawa, the additional features of the claim relate to the transmission of further codewords/codeblock which are typically performed by any UE in the art and which the person skilled in the art would select as common design options for the method)

Regarding Claim 23,	 The combination of Ye and Takashi Tamagawa disclose the apparatus of claim 21, wherein the instructions to attempt to decode the second codeblock group using the stored post processing samples further are executable by the processor to cause the apparatus to: (Ye, the instructions executable by the processor is common knowledge in the art)
regenerate a corresponding redundancy version for the first plurality of codeblocks from the first code block group and associated with the first decoding level from the first transmission period; (Takashi Tamagawa, section I, paragraph 2, and section III subsection A)
determine partitioning information based at least in part on the successful decoding the first codeblock group and the regenerated redundancy version; and (Takashi Tamagawa, section III subsection A, section V paragraph 1)
 attempt to decode the second codeblock group from the first time period based at least in part on the partitioning information.  (Takashi Tamagawa, the disclosed code combining in Document Takashi Tamagawa, section III, subsection A, paragraph 2, specially, the ith decoder computes the LLR of the received codeword using the sum product algorithm, it computes the LLR and updates the LLR by combining with previous LLR, this code combining is a simple sum of the LLRs, equation 2 is a specific implementation of partitioning employing redundancy using generation of the claim)

Regarding Claim 24,	 The combination of Ye and Takashi Tamagawa disclose the apparatus of claim 23, wherein the instructions are further executable by the processor to cause the apparatus to: (Ye, the instructions executable by the processor is common knowledge in the art)
transmit, to the base station in response to successfully decoding the first codeblock group based at least in part on the one or more retransmissions of the first codeblock group, a second feedback message comprising an indication that the decoding procedure was successful for the first codeblock group.  (Takashi Tamagawa, section 3, subsection A, paragraphs 1 and 2, the additional features of the claim which relate to indicating a successful/not successful procedure for the first/second codebook group are inherent in the “Baseline HARQ System” and “retransmission process which involves NACK and inherently “ACK” messages sent by the UE)

Regarding Claim 25,	 The combination of Ye and Takashi Tamagawa disclose the apparatus of claim 23, wherein the instructions are further executable by the processor to cause the apparatus to: (Ye, the instructions executable by the processor is common knowledge in the art)
transmit, to the base station, a second feedback message comprising an indication that the decoding procedure was unsuccessful for the second codeblock group transmitted in the first time period.  (Takashi Tamagawa, section 3, subsection A, paragraphs 1 and 2, the additional features of the claim which relate to indicating a successful/not successful procedure for the first/second codebook group are inherent in the “Baseline HARQ System” and “retransmission process which involves NACK and inherently “ACK” messages sent by the UE)

Regarding Claim 26,	The combination of Ye and Takashi Tamagawa disclose the apparatus of claim 25, wherein the instructions are further executable by the processor to cause the apparatus to: (Ye, the instructions executable by the processor is common knowledge in the art)
receive, from the base station in a third time period, a transmission of a new set of data for the first codeblock group; (Takashi Tamagawa, section III, subsection A, and section V paragraph 1)
receive, from the base station in the third time period, a retransmission of the second codeblock group; and (Takashi Tamagawa, section III, subsection A, and section V paragraph 1)
attempt to decode the retransmission of the second codeblock group based at least in part on the successful decoding of the new data for the first codeblock group and based on log likelihood ratios (LLRs) combining for the first transmission of the second codeblock group and the retransmission of the second codeblock group.  (Takashi Tamagawa, section III, subsection A, paragraph 2, especially in the decoder computes the LLR of the received codeword, using the sum product algorithm, it computes the LLR and updates the LLR by combining with previous LLR, this code combining is a simple sum of the LLRs, equation 2)

Regarding Claim 27,	 The combination of Ye and Takashi Tamagawa disclose the apparatus of claim 26, wherein the instructions are further executable by the processor to cause the apparatus to: (Ye, the instructions executable by the processor is common knowledge in the art)
transmit, to the base station, a third feedback message comprising an indication that the decoding procedure was successful for the first codeblock group from the third time period; and (Takashi Tamagawa, section III, subsection A, paragraph 2)
transmit, to the base station, a fourth feedback message comprising an indication that the decoding procedure was successful for the second codeblock group from the first time period based at least in part on the stored post processing samples and log likelihood ratios (LLRs) combining of the second codeblock group transmitted in the first time period and the retransmission of the second codeblock group in the third time period.  (Takashi Tamagawa, section III, subsection A, paragraph 2, especially in the decoder computes the LLR of the received codeword, using the sum product algorithm, it computes the LLR and updates the LLR by combining with previous LLR, this code combining is a simple sum of the LLRs, equation 2)

Regarding Claim 28,	 The combination of Ye and Takashi Tamagawa disclose the apparatus of claim 21, wherein the instructions to transmit the feedback message further are executable by the processor to cause the apparatus to: (Ye, the instructions executable by the processor is common knowledge in the art)
transmit a negative acknowledgement message for the first codeblock group and the second codeblock group.  (Takashi Tamagawa, section 3, subsection A, paragraphs 1 and 2, the additional features of the claim which relate to indicating a successful/not successful procedure for the first/second codebook group are inherent in the “Baseline HARQ System” and “retransmission process which involves NACK and inherently “ACK” messages sent by the UE)

Regarding Claim 29,	The combination of Ye and Takashi Tamagawa disclose the apparatus of claim 21, wherein the first decoding level has shorter or same length codeblocks compared to the second decoding level.  (Takashi Tamagawa, section V, paragraph 1, “For a given symbol length n of each packet, MLC/MSD that carries m distinct binary codewords of length n”, the additional features of the claim which relate to the first and second decoding level having a same length codeblocks (second alternative) in the wording of the claim or same length codeblocks is disclosed by document Takashi Tamagawa) 

Regarding Claim 30,	 The combination of Ye and Takashi Tamagawa disclose the apparatus of claim 21, wherein the first decoding level has longer codeblocks than the second decoding level.  (Takashi Tamagawa, section II, paragraph 2, first an information sequence q is partitioned, for simplicity match the length of each codeword i.e. not precluding partitioning with different lengths whenever simplicity of presentation is not required.  The additional features of the claim which relate to the first and second decoding level having codeblocks of different (longer) length, also first alternative in the wording shorter or length codeblocks is a typical design option)

Regarding Claim 31,	 The combination of Ye and Takashi Tamagawa disclose the apparatus of claim 21, wherein the instructions are further executable by the processor to cause the apparatus to: (Ye, the instructions executable by the processor is common knowledge in the art)
transmit, to the base station, an indication of a capability of the UE to support hierarchical acknowledgment feedback and a number of hybrid automatic repeat request processes across a plurality of decoding levels, wherein receiving the retransmission of the first codeblock group transmitted with a new data transmission for the corresponding second code block group is based at least in part on the transmitted indication.  (Takashi Tamagawa, the additional features of the claim which relate to enabling the HARQ scheme via UE capability indications consist of typical design options which the person skilled in the art would implement to enable any HARQ scheme including the scheme of document Takashi Tamagawa, Ye, paragraphs [0134], and [0276])

Regarding Claim 32,	 Ye discloses an apparatus for wireless communications at a base station, comprising: (Ye, Fig. 1A, paragraph [0039] A communications system 100 includes a base station 114a and/or a base station 114 b), (Note: Same explanation applies for this claim as that for claim 1 being similar information)
a processor, (Ye, it is well understood in the art that a base station comprises a processor)
memory coupled with the processor; and (Ye, it is a common knowledge in the art that memory is coupled with the processor)
instructions stored in the memory and executable by the processor to cause the apparatus to: (Ye, it is a common knowledge in the art that instructions are stored in the memory and executable by the processor)
Ye does not explicitly disclose following:
encode, according to a multi-level coding and modulation procedure, at least a first codeblock group comprising a first plurality of codeblocks and a second codeblock group corresponding to the first codeblock group and comprising a second plurality of codeblocks, each codeblock of the first plurality of codeblocks associated with a first decoding level of the multi-level coding and modulation procedure, and each codeblock of the second plurality of codeblocks associated with a second decoding level of the multi-level coding and modulation procedure, the first decoding level lower than the second decoding level, and the first decoding level to be decoded prior to decoding of the second decoding level; 
transmit, to a user equipment (UE) in a first time period and on a same set of channel resources, a multi-level coded and modulated signal comprising the encoded first codeblock group and the encoded second codeblock group; 
receive, from the UE, a feedback message comprising an indication that a decoding procedure was unsuccessful for the first codeblock group and the second codeblock group; encode, according to the multi-level coding and modulation procedure, a retransmission of the first codeblock group and a new set of codeblocks for the corresponding second codeblock group associated with the second decoding level; and 
transmit, to the UE in a second time period in response to receiving the feedback message, the retransmission of the first codeblock group and the new set of 28 codeblocks for the second codeblock group.  
However,  Takashi Tamagawa discloses following:
encode, according to a multi-level coding and modulation procedure, at least a first codeblock group comprising a first plurality of codeblocks and a second codeblock group corresponding to the first codeblock group and comprising a second plurality of codeblocks (Takashi Tamagawa, section II paragraph 1), each codeblock of the first plurality of codeblocks associated with a first decoding level of the multi-level coding and modulation procedure, and each codeblock of the second plurality of codeblocks associated with a second decoding level of the multi-level coding and modulation procedure (Takashi Tamagawa, section III subsection 1, and section V paragraph 1), the first decoding level lower than the second decoding level, and the first decoding level to be decoded prior to decoding of the second decoding level; (Takashi Tamagawa, section I, and section III subsection A)
transmit, to a user equipment (UE) in a first time period and on a same set of channel resources, a multi-level coded and modulated signal comprising the encoded first codeblock group and the encoded second codeblock group; (Takashi Tamagawa, section III subsection A, and section V paragraph 1)
receive, from the UE, a feedback message comprising an indication that a decoding procedure was unsuccessful for the first codeblock group and the second codeblock group; encode, according to the multi-level coding and modulation procedure, a retransmission of the first codeblock group and a new set of codeblocks for the corresponding second codeblock group associated with the second decoding level; and (Takashi Tamagawa, section III, subsection A section V paragraph 1)
transmit, to the UE in a second time period in response to receiving the feedback message, the retransmission of the first codeblock group and the new set of codeblocks for the second codeblock group.  (Takashi Tamagawa, section III subsection A, and section V paragraph 1)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Ye before the effective filing date of the claimed invention with that of Takashi Tamagawa so that encode, according to a multi-level coding and modulation procedure, at least a first codeblock group comprising a first plurality of codeblocks and a second codeblock group corresponding to the first codeblock group and comprising a second plurality of codeblocks, each codeblock of the first plurality of codeblocks associated with a first decoding level of the multi-level coding and modulation procedure, and each codeblock of the second plurality of codeblocks associated with a second decoding level of the multi-level coding and modulation procedure, the first decoding level lower than the second decoding level, and the first decoding level to be decoded prior to decoding of the second decoding level; transmit, to a user equipment (UE) in a first time period and on a same set of channel resources, a multi-level coded and modulated signal comprising the encoded first codeblock group and the encoded second codeblock group; receive, from the UE, a feedback message comprising an indication that a decoding procedure was unsuccessful for the first codeblock group and the second codeblock group; encode, according to the multi-level coding and modulation procedure, a retransmission of the first codeblock group and a new set of codeblocks for the corresponding second codeblock group associated with the second decoding level; and transmit, to the UE in a second time period in response to receiving the feedback message, the retransmission of the first codeblock group and the new set of codeblocks for the second codeblock group.  The motivation to combine the teachings of Takashi Tamagawa would achieve highly reliable communications.  The retransmission is performed based on each level of multilevel signaling with reduced constellation size.  The major advantage of the approach is retransmission is efficient, offers flexibility in retransmission pattern, and the receiver complexity is low. (Takashi Tamagawa, Abstract)

Regarding Claim 33,	The combination of Ye and Takashi Tamagawa disclose the apparatus of claim 32, wherein the instructions are further executable by the processor to cause the apparatus to: (Ye, the instructions executable by the processor is common knowledge in the art)
receive, from the UE, a second feedback message comprising an indication that the decoding procedure was unsuccessful for the second codeblock group from the first time period and was successful for the first codeblock group from the first time period after retransmission; and (Takashi Tamagawa, section III subsection A, and section V paragraph 1)
receive, from the UE, a third feedback message comprising an indication that the decoding procedure was successful for the new set of codeblocks for the second codeblock group.  (Takashi Tamagawa, section 3, subsection A, paragraphs 1 and 2, the additional features of the claim which relate to indicating a successful/not successful procedure for the first/second codebook group are inherent in the
“Baseline HARQ System” and “retransmission process which involves NACK and inherently “ACK” messages sent by the UE)

Regarding Claim 34,	 Yi and Takashi Tamagawa disclose the apparatus of claim 33, wherein the instructions are further executable by the processor to cause the apparatus to: (Ye, the instructions executable by the processor is common knowledge in the art)
transmit, to the UE in a third time period, a transmission of a new set of codeblocks for the first codeblock group associated with the first decoding level; and (Takashi Tamagawa, section I, paragraph 2, and section III subsection A)
 transmit, to the UE in the third time period, a retransmission of the second codeblock group from the first time period.  (Takashi Tamagawa, section III, subsection A, paragraph 2, especially in the decoder computes the LLR of the received codeword, using the sum product algorithm, it computes the LLR and updates the LLR by combining with previous LLR, this code combining is a simple sum of the LLRs, equation 2)

Regarding Claim 35,	The combination of Ye and Takashi Tamagawa disclose the apparatus of claim 34, wherein the instructions are further executable by the processor to cause the apparatus to: (Ye, the instructions executable by the processor is common knowledge in the art)
receive, from the UE, a fourth feedback message comprising an indication that the decoding procedure was successful for the second codeblock group from the first time period and for the new set of blocks for the first codeblock group from the third time period.  (Takashi Tamagawa, section III, subsection A, paragraph 2, especially  in the decoder computes the LLR of the received codeword, using the sum product algorithm, it computes the LLR and updates the LLR by combining with previous LLR, this code combining is a simple sum of the LLRs, equation 2)

Regarding Claim 36,	 The combination of Ye and Takashi Tamagawa disclose the apparatus of claim 32, wherein the instructions to receive the feedback message further are executable by the processor to cause the apparatus to: (Ye, the instructions executable by the processor is common knowledge in the art)
receive a negative acknowledgement message for the first codeblock group and the second codeblock group. (Takashi Tamagawa, section 3, subsection A, paragraphs 1 and 2, the additional features of the claim which relate to indicating a successful/not successful procedure for the first/second codebook group are inherent in the “Baseline HARQ System” and “retransmission process which involves NACK and inherently “ACK” messages sent by the UE)
 
Regarding Claim 37,	 The combination of Ye and Takashi Tamagawa disclose the apparatus of claim 32, wherein the first decoding level has shorter or same length codeblocks compared to the second decoding level.  (Takashi Tamagawa, section V, paragraph 1, “For a given symbol length n of each packet, MLC/MSD that carries m distinct binary codewords of length n”, the additional features of the claim which relate to the first and second decoding level having a same length codeblocks (second alternative) in the wording of the claim or same length codeblocks is disclosed by document Takashi Tamagawa) 

Regarding Claim 38,	 The combination of Ye and Takashi Tamagawa disclose the apparatus of claim 32, wherein the first decoding level has longer 2 codeblocks than the second decoding level.  (Takashi Tamagawa, section II, paragraph 2, first an information sequence q is partitioned, for simplicity match the length of each codeword i.e. not precluding partitioning with different lengths whenever simplicity of presentation is not required.  The additional features of the claim which relate to the first and second decoding level having codeblocks of different (longer) length, also first alternative in the wording shorter or length codeblocks is a typical design option)

Regarding Claim 39,	The combination of Ye and Takashi Tamagawa disclose the apparatus of claim 32, wherein the instructions are further executable by the processor to cause the apparatus to: (Ye, the instructions executable by the processor is common knowledge in the art)
receive, from the UE, an indication of a capability of the UE to support hierarchical acknowledgment feedback and a number of hybrid automatic repeat request processes across a plurality of decoding levels, wherein transmitting the retransmission of the first codeblock group transmitted with a new set of codeblocks for the corresponding second code block group is based at least in part on the transmitted indication.  (Takashi Tamagawa, the additional features of the claim which relate to enabling the HARQ scheme via UE capability indications consist of typical design options which the person skilled in the art would implement to enable any HARQ scheme including the scheme of document Takashi Tamagawa, Ye, paragraphs [0134], and [0276])
  
Regarding Claim 40,	The combination of Ye and Takashi Tamagawa disclose the apparatus of claim 39, wherein the instructions are further executable by the processor to cause the apparatus to: (Ye, the instructions executable by the processor is common knowledge in the art)
receive, from the UE, an indication of a capability of the UE to support a maximum number of hierarchical hybrid automatic repeat request buffers associated with the number of hybrid automatic repeat request processes.  (Takashi Tamagawa, the additional features of the claim which relate to enabling the HARQ scheme via UE capability indications consist of typical design options which the person skilled in the art would implement to enable any HARQ scheme including the scheme of document Takashi Tamagawa, Ye, paragraphs [0134], and [0276])
  
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Ochiai Hideki and Tamagawa Takashi, (JP2009-055207, A), The reference is related to the disclosure of the application and related to an efficient retransmission system combined with a multi-level coding/multi-stage decoding (MLC/MSD).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463